IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-13-00337-CR

CASSANDRA S. TANNER,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                               From the Justice Court
                              McLennan County, Texas
                            Trial Court No. T2009-1542-J3


                            MEMORANDUM OPINION


       This appeal from the justice court is dismissed for lack of jurisdiction. See TEX.

CODE CRIM. PROC. ANN. art. 45.042(a) (West 2006) (providing for appeal from justice

court to county court); see also id. art. 4.03 (West Supp. 2012).




                                                   REX D. DAVIS
                                                   Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 17, 2013
Do not publish
[CR25]




Tanner v. State                                Page 2